Dismissed and Memorandum Opinion filed September 18, 2003








Dismissed and Memorandum Opinion filed September 18,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00889-CR
NO. 14-03-00890-CR
____________
 
RUBIN RAY BARRERA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause Nos. 909,051 &
950,713
 

 
M
E M O R A N D U M   O P I N I O N




Appellant entered a guilty plea to the offense of credit/debit
card abuse in trial court cause number 950,713. 
In accordance with the terms of a plea bargain agreement with the State,
on July 18, 2003, the trial court sentenced appellant to confinement for six
months in the State Jail Division of the Texas Department of Criminal
Justice.  In trial court cause number
909,051, appellant entered a guilty plea to the offense of obtaining drugs by
fraud.  On July 18, 2003, the trial court
sentenced appellant to confinement for two years in the Institutional Division
of the Texas Department of Criminal Justice and assessed a fine of $500.  Appellant filed a pro se notice of appeal in
each case.  Because appellant has no
right to appeal, we dismiss.  
The trial court entered a certification of the defendant=s right to appeal in each case in
which the court certified that each is a plea bargain case, and the defendant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 18, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).